Wood, J., (after stating the facts.) Appellant contends: 1. That this court decided on a former appeal that the policy in suit was void, and that its invalidity had not been waived, and that therefore its plea of res judicata should have been sustained. In Robinson v. Thornton, 46 Pac. 79, it is held (quoting syllabus) that “where a judgment is reversed on appeal, and remanded for new trial, the holding of the appellate court on a question of fact, based on the evidence in the record, is not conclusive as to such question on a subsequent trial on new evidence.” “The rule of the law of the case has.no application to questions of fact, and nothing said on a former appeal as to the facts can bind the trial court upon a second trial, or be conclusive upon a second appeal. Where the facts appearing upon a second appeal are the same as those upon a former appeal, the legal effect of the facts is determined by the decision on a former appeal, which is the law of the case for the second appeal.” Benson v. Hartwell, 103 Cal. 163; Wallace v. Sisson, 45 Pac. 1000; Eckert v. Brinkley, 134 Ind. 614. When on an appeal or writ of error a cause is reversed and remanded for new trial, the case stands as if no action had been taken by the lower court. Harrison v. Trader, 29 Ark. 85; Heard v. Ewan, 73 Ark. 513. If the facts developed on second trial remain the same as they were on the first trial, the lower court must he governed in applying the law to the facts by the principles announced by this court in that case as controlling. If the facts are different, then the lower court may apply a different rule of law. It follows that the trial court did not err in overruling the plea of res judicata, and in refusing requests by appellant for instructions covering same proposition as set up in plea. The proof as to the title to the property in the present case was the same as on a former trial, and therefore what we said on the former appeal as to the policy being void on account of the false "warranty by appellee that he was the sole and unconditional owner of the property insured was and is the law on that subject.- But, on the question of whether or not this condition that avoided the policy and worked a forfeiture was waived by appellants, the proof was different. On the first trial, the proof as to waiver showed that appellant was informed that there was a lien on the property for unpaid purchase money, and that thereafter appellant demanded additional proof of loss. We said that was not sufficient, because the lien might have existed, and appellee still have been the sole and unconditional owner of the property insured. But in the present case there was testimony that appellant was informed and knew, after the loss occurred, that appellee did not have the absolute and unconditional title to the property, and after acquiring such knowledge that it demanded “further proofs” of loss. There was testimony in this case also to show that appellee informed the agent of the insurance company who issued the policy, and at the time it was issued, that the title to the vehicles insured was not in him. There was no such testimony as this in the former trial. Therefore what we said on the first appeal about there being no waiver of the forfeiture is not applicable. Lovewell v. Bowen, 75 Ark. 452. The case of Hill v. Draper, 63 Ark. 141, which learned counsel for appellants relies upon, does not support him, and is not in conflict with the rule here announced. That was a chancery proceeding. On the first appeal a pure question of law was passed upon, the judgment of the lower court was “reversed, and the cause remanded with instructions to overrule the demurrer.’* Upon the second appeal the merits were passed upon, and the cause was “remanded for further proceedings consistent with the opinion delivered” on the first appeal, and on the third'appeal this court simply held that the proceedings of the last trial were not consistent with the decree of this court on the first appeal, and with its decree and directions on the second appeal. The cause was never “reversed and remanded for new trial,” and the question had been completely adjudicated by this court upon its merits, and the last reversal was because the proceedings of the lower court were inconsistent with such adjudication. 2. The evidence as to “proofs of loss” being furnished is that appellee made out .his proof of loss, swore to it and registered it to the company at Hartford on January 26, 1901 (the fire occurred January 3, 1901), and received a receipt therefor. Afterwards, when the adjuster told appellee’s attorney that the proof of loss was insufficient, he made out another, had appellee to swear to it, and likewise registered it to the company. The last “proof of loss” bears date February 13, 1901. Appellee also obtained registered receipt for this. So far as the record discloses, no objection was ever made to the form of this proof of loss, and appellee was never advised or informed that the company did not accept same as a full compliance with the requirements of the policy. No defects in it were pointed out to appellee. 'Appellant contends that the proofs of loss do not comply with the requirements of the policy, because in one of them appellee does not state to whom the property belongs, and in the other he swears “that no one has any interest in said property except as follows: J. W. Cottingham holds a note for $75 for balance of purchase money of lot, and I have deed to same. A. L, Skillern has my promissory note for $420 and interest for balance of the purchase money due on surreys, hacks and buggies.” These objections to the proofs of loss can not avail appellants. Appellee had his attorney to prepare proofs of loss, and forwarded same to the company. He did this evidently because he desired'and intended to comply with the terms of the policy in this respect. The company, sometime after receiving the first proof of loss, notified appellee, through his attorney, that it was insufficient in that it “included property not included in the policy.” Appellee thereupon had his attorney to prepare and register another proof of loss which the registry receipt shows that appellant received, and it is not shown that any objection was made to this, presumably for the reason that appellee in his last proof 'of loss had overcome the only objection made to the first, to the entire satisfaction of the company. In Gould v. Dwellinghouse Insurance Co., 134 Pa. St. 570, 19 Am. St. Rep. 717, it is held that if the insured in good faith, and within the stipulated time, does what he plainly intends as a compliance with the requirements of his policy in respect to proofs of loss, good faith requires that the insurer shall promptly notify him of objections thereto, so as to give him the opportunity to obviate them, and mere silence may so mislead him to his disadvantage as to be of itself sufficient evidence of waiver by estoppel.” See notes to this case in 19 Am. St. Rep.; Whitmore v. Dwellinghouse Ins. Co., 148 Pa. St. 406, 33 Am. St. Rep. 838, and notes; Walsh v. London Assurance Corporation, 151 Pa. St. 607, 31 Am. St. Rep. 786. See also Burlington Ins. Co. v. Lowery, 61 Ark. 108, on a question somewhat analogous. In other cases it is held that “an insurance company waives objections to proofs of loss by retaining them without pointing out specific objections to them.” Ins. Co. of No. America v. McDowell, 50 Ill. 120, 99 Am. Dec. 497; Weed v. Hamburg, etc., Ins. Co., 133 N. Y. 394; Davis Shoe Co. v. Kittanning Ins. Co., 138 Pa. St. 73, 21 Am. St. Rep. 904, note; Vangindertaelen v. Phoenix Ins. Co., 82 Wis. 112, 33 Am. St. Rep. 29, and note. The court did not err in .refusing appellant’s request for instruction number 12 -(Reporter set forth in note). * As an abstract proposition of law, it was correct; but it had no application here, for appellee, although not the absolute owner, had an insurable interest in the property covered by this policy. Holbrook v. Ins. Co., 25 Minn. 229; Reed v. Williamsburg City Fire Ins. Co., 74 Me. 537. See Tyler v. Aetna Ins. Co., 12 Wend. 507; Berry v. American Central Ins. Co., 132 N. Y. 49; Strong v. Manufacturers’ Ins. Co., 10 Pick. 40, 20 Am. Dec. 507, note, pp. 570, 571; Merritt v. Farmers Ins. Co., 42 Ia. 13; Williams v. Roger Williams Ins. Co., 107 Mass. 377-79; Hartford Fire Ins. Co. v. Keating, 86 Md. 130, 63 Am. St. Rep. 499, note. Request for instruction number 11 (Reporter set out in note) † was in conflict with the doctrine announced by this court in German Insurance Company v. Gibson, 53 Ark. 494. See also Planters Ins. Co. v. Loyd, 67 Ark. 584; People’s Mutual Ins. Co. v. Goyne, ante p. 315. The court did not err in refusing request for instruction number 6 for appellant, and in giving it with the added words (Reporter set out in note) ‡. The instruction as amended by the court and given was based upon the evidence, and is in conformity with the doctrine announced by this court in Insurance Co. v. Brodie, 52 Ark. 11; Sprott v. Insurance Co., 53 Ark. 215; German Ins. Co. v. Humphrey, 62 Ark. 348; Phoenix Ins. Co. v. Flemming, 65 Ark. 54; People’s Mut. Ins. Co. v. Goyne, supra; Security Mutual Ins. Co. v. Woodson, ante p. 266. We find no reversible error in the granting or refusing requests for instructions, except the sixth mentioned below. The sixth instruction, given on behalf of the appellee, directing the jury to calculate the interest from the date of the fire, is erroneous. Interest. should have been computed from the date the policy is made payable, which in the present case is 60 days after the proof -of loss. Southern Insurance Co. v. White, 58 Ark. 227. The proof of loss, as shown by the registry .receipt, was given to the company on the 13th of February, 1901. Interest therefore should have been calculated from April 13, 1901. 'Appellee offers to remit the excess of interest over the proper amount. The clerk will therefore enter the proper remittitur, and the judgment for the residue will be affirmed.  Request for instruction No. 12 was as follows: "12. The jury are instructed that the niaintiff could not in any event recover for insurance on property which he did not own.” (Rep.)   Instruction number n, requested by appellant and refused by the court, was as follows: “11. The jury are instructed that a requirement of amended proofs of loss by the defendant insurance company, or its agents authorized to represent it in adjusting losses, will not preclude the company from relying on the invalidity of the policy sued on by reason of any requirement therein that the property mentioned in the policy belongs to the assured as the sole and unconditional owner.” (Rep.)   Instruction number 6 asked by appellant was as follows: “6. Where a policy of insurance provides that it shall be void in the event the insurer is not the sole and unconditional owner of the property covered thereby, such sole and unconditional ownership in the assured is a condition precedent to a right of recovery.” The court refused to give instruction No. 6 as asked, but added the following words: “And, unless you believe by a preponderance of the evidence that same was waived by defendant, you should find for defendant.” (Rep.)